UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 07, 2012 (Date of earliest event reported) Lithia Motors, Inc. (Exact name of registrant as specified in its charter) OR (State or other jurisdiction of incorporation) 001-14733 (Commission File Number) 93-0572810 (IRS Employer Identification Number) 150 N. Bartlett St, Medford, OR (Address of principal executive offices) (Zip Code) 541-776-6401 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On December 7, 2012, Lithia Motors, Inc., an Oregon corporation, announced the Board of Directors authorized a dividend of $0.10 per share for the fourth quarter of 2012. The dividend is in lieu of the dividend typically declared and paid in March. The press release issued in connection with the announcement erroneously stated that the date for determining shareholders of record was December 14, 2012.The record date is December 17, 2012. A copy of the corrected press release is attached hereto as Exhibit 99.1 and is incorporated in this Item 7.01 by reference. As provided in General Instruction B.2. of Form 8-K, the information in the press release attached as Exhibit 99.1 and incorporated by reference in this Item 7.01 shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits (d) Exhibits Press Release of Lithia Motors, Inc. dated December 07, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 07, 2012 LITHIA MOTORS, INC. By: /s/ Christopher S. Holzshu Christopher S. Holzshu SVP and CFO Exhibit Index Exhibit No. Description Press Release of Lithia Motors, Inc. dated December 07, 2012
